Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response received March 15, 2021.  Claims 1-16 are pending.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks received March 15, 2021 are considered persuasive to overcome the previous rejection over Gladiali et al., Chem. Soc. Rev., 2011, 40, pages 3744-3763.  Gladiali et al. is considered to be the closest prior art and teaches phosphorus-containing compounds, but fails to teach or to suggest the specifically claimed material requiring a phosphepine ring as defined in the instant disclosure and as discussed in applicant’s remarks received March 15, 2021.  
Claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regulska et al., J. Org. Chem., (2020), 85, pages 1247-1252 is not prior to the present application, but teaches seven-membered phosphorus heterocycles considered relevant to the presently claimed material.
Delouche et al., Chem. Eur. J. (2020), 26, pages 1856-1863 is not prior to the present application, but teaches seven-membered phosphorus heterocycles (see Scheme 1, page 1857) considered relevant to the presently claimed material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786